Exhibit 99.1 FOR IMMEDIATE RELEASE 18444 Highland Road Baton Rouge, Louisiana 70809 Edgen Group Inc. Announces First Quarter 2013 Earnings Release and Conference Call Schedule BATON ROUGE, LOUISIANA  April 16, 2013, Edgen Group Inc. (the Company or Edgen Group) (NYSE: EDG) announced today that it will release its first quarter 2013 financial results on Monday, May 13, 2013 before the market opens. In conjunction with the release, the Company has scheduled a conference call, which will be broadcast live over the Internet, for Monday, May 13, 2013 at 11:00 a.m. Eastern Daylight Time (10:00 a.m. Central Daylight Time). To access the conference call live over the Internet, please log onto Edgen Group's website, http://www.edgengroup.com , and go to the Investor Relations webpage at least fifteen minutes prior to the start time to register, download and install any necessary software. To participate in the conference call, interested parties in the United States may dial 1-888-317-6016 and international parties may dial 1-412-317-6016. To access the conference call, please call at least ten minutes prior to the start time. For those who are unable to listen to the live call, a replay will be available by dialing 1-877-344-7529 (United States) and 1-412-317-0088 (International) and using the conference number 10027057. A replay of the conference call will also be available at Edgen Group's website for 90 days following the date the webcast is posted. About Edgen Group Edgen Group is a leading global distributor of specialized products and services to the energy sector and industrial infrastructure markets, including steel pipe, valves, quenched and tempered and high yield heavy plate and related components. Edgen Group is headquartered in Baton Rouge, Louisiana. Additional information is available at www.edgengroup.com . Investor inquiries: Erika Fortenberry, 225-756-9868 Director of Investor Relations
